BAUM, Chief Judge
(concurring).
I concur with Judge McClelland and write separately only to express my view that the period when Appellant was without counsel, from 7 June 1997 to 1 July 1997, might very well have been the most critical point after trial. It was a time when Appellant was no longer confined and wanted to meet with counsel. Desired clemency materials could have been developed into a possibly persuasive R.C.M. 1105 submission with the assistance of counsel. Moreover, at that time there would not have been the kind of time constraints encountered after receipt of the staff judge advocate’s recommendation. In a future case with factually similar deprivation of counsel, I would be inclined to presume prejudice. Here, that was unnecessary because we were able to find prejudice from the evidence of record. Appropriate authorities would be well advised to take steps to ensure in all cases that there is uninterrupted post-trial representation in accord with U.S. v. Palenius, 2 M.J. 86, 93 (C.M.A.1977).